    Case 3:20-cv-00740 Document 76 Filed 08/13/21 Page 1 of 3 PageID #: 584




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT HUNTINGTON


 CHRISTOPHER FAIN; ZACHARY
 MARTELL; and BRIAN MCNEMAR,
 individually and on behalf of all others
 similarly situated,

                Plaintiffs,
                                                             CIVIL ACTION NO. 3:20-cv-00740
        v.                                                     HON. ROBERT C. CHAMBERS

 WILLIAM CROUCH, in his official capacity
 as Cabinet Secretary of the West Virginia
 Department of Health and Human Resources;
 CYNTHIA BEANE, in her official capacity
 as Commissioner for the West Virginia
 Bureau for Medical Services; WEST
 VIRGINIA DEPARTMENT OF HEALTH
 AND HUMAN RESOURCES, BUREAU
 FOR MEDICAL SERVICES; TED
 CHEATHAM, in his official Capacity as
 Director of the West Virginia Public
 Employees Insurance Agency; and THE
 HEALTH PLAN OF WEST VIRGINIA,
 INC.

                Defendants.



                  STIPULATION FOR EXTENSION OF CASE DEADLINES
It is hereby stipulated by and between the Plaintiffs and all Defendants that the deadline to file:
       1. An agreed upon ESI Protocol;
       2. An agreed upon format for production;
       3. An agreed upon Protective Order;
       4. An Order Governing the Inadvertent Disclosure of Documents or Other Material; and
       5. An Order Setting Deposition Protocol;
is hereby extended to, and including, August 20, 2021. This extension does not affect the trial date
or other dates and deadlines specified in L.R. Civ. P. 16.1(f)(1).

                                                  1
   Case 3:20-cv-00740 Document 76 Filed 08/13/21 Page 2 of 3 PageID #: 585




Dated: August 13, 2021                        Respectfully submitted,

/s/ Walt Auvil                  .             /s/ Lou Ann S. Cyrus                   .
Walt Auvil, WVSB No. 190                      Lou Ann S. Cyrus, Esquire (WVSB #6558)
THE EMPLOYMENT LAW CENTER, PLLC               Roberta F. Green, Esquire (WVSB #6598)
1208 Market Street                            Caleb B. David, Esquire (WVSB #12732)
Parkersburg, WV 26101                         Kimberly M. Bandy, Esquire (WVSB #10081)
Phone: 304-485-3058                           SHUMAN MCCUSKEY SLICER PLLC
Facsimile: 304-485-6344                       P.O. Box 3953
auvil@theemploymentlawcenter.com              Charleston, WV 25339
                                              (304) 345-1400; (304) 343-1826 (fax)
Avatara Smith-Carrington, Visiting Attorney   lcyrus@shumanlaw.com
LAMBDA LEGAL DEFENSE AND EDUCATION            rgreen@shumanlaw.com
FUND, INC.                                    cdavid@shumanlaw.com
3500 Oak Lawn Avenue, Suite 500               kbandy@shumanlaw.com
Dallas, TX 75219
Phone: 214-219-8585                           Counsel for Defendants William Crouch,
Facsimile: 214-219-4455                       Cynthia Beane, and West Virginia Department
asmithcarrington@lambdalegal.org              of Health and Human Resources, Bureau for
                                              Medical Services
Tara L. Borelli, Visiting Attorney
Carl Charles, Visiting Attorney               /s/ Eric D. Salyers              .
LAMBDA LEGAL DEFENSE AND EDUCATION            Perry W. Oxley (WVSB#7211)
FUND, INC.                                    David E. Rich (WVSB#9141)
158 West Ponce De Leon Ave., Ste. 105         Eric D. Salyers (WVSB#13042)
Decatur, GA 30030                             Christopher K. Weed (WVSB#13868)
Phone: 470-225-5341                           OXLEY RICH SAMMONS, PLLC
Facsimile: 404-506-9320                       517 9th Street, P.O. Box 1704
tborelli@lambdalegal.org                      Huntington, WV 25718-1704
ccharles@lambdalegal.org                      (304) 522-1138
                                              (304) 522-9528 (fax)
Nora Huppert, Visiting Attorney               poxley@oxleylawwv.com
LAMBDA LEGAL DEFENSE AND EDUCATION            drich@oxleylawwv.com
FUND, INC.                                    esalyers@oxleylawwv.com
4221 Wilshire Boulevard, Suite 280            cweed@oxleylawwv.com
Los Angeles, CA 90010
Phone: 213-382-7600                           Counsel for Defendant Ted Cheatham
Facsimile: 213-351-6050
nhuppert@lambdalegal.org                      /s/ Aaron C. Boone                   .
                                              Aaron C. Boone (WVSB #9479)
Sasha Buchert, Visiting Attorney              BOWLES RICE LLP
LAMBDA LEGAL DEFENSE AND EDUCATION            Fifth Floor, United Square
FUND, INC.                                    501 Avery Street, Post Office Box 49
1776 K Street, N.W., 8th Floor                Parkersburg, West Virginia 26102
Washington, DC 20006-2304                     (304) 420-5501
Phone: 202-804-6245                           Fax: (304) 420-5587

                                              2
    Case 3:20-cv-00740 Document 76 Filed 08/13/21 Page 3 of 3 PageID #: 586




Facsimile: 202-429-9574                aboone@bowlesrice.com
sbuchert@lambdalegal.org
                                       Stuart A. McMillan (WVSB #6352)
Anna P. Prakash, Visiting Attorney     BOWLES RICE LLP
Nicole J. Schladt, Visiting Attorney   600 Quarrier Street
NICHOLS KASTER, PLLP                   Charleston, West Virginia 25301
IDS Center, 80 South 8th Street        (304) 347-1110
Suite 4700                             Fax: (304) 347-1746
Minneapolis, MN 55402                  smcmillan@bowlesrice.com
Phone: 612-256-3200
Facsimile: 612-338-4878                Counsel for Defendant The Health Plan of
aprakash@nka.com                       West Virginia, Inc.
nschladt@nka.com

Attorneys for Plaintiffs




                                       3
